Case 1:19-cr-01211-JB Document 25 Filed 10/31/19 Page 1 of 1

Gnited States District Court

 

District of New Hlexico
@ttite - the ete Divisional Offices
Pete W. Domenici United States Courthouse 106 South Federal Place
Santa Fe, NM 87501
333 Lomas Blvd. N.W. - Suite 270 (505) 988-6481
Albuquerque, New Mexico 87102 Fax (505) 988-6473
(505) 348-2000 - Fax (505) 348-2028
Hlitchell BW. Elfers 100 North Church Street
Clerk of Court Las Cruces, NM 88001
(575) 528-1400

Fax (575) 528-1425

October 31, 2019

TO: U-S. Marshal
RE: USA vs. Larry Mitchell Hopkins
CR:  19-cr-01211-JB

The above-named defendant has an appointment for an examination on Friday,
November 8, 2019 at 10:00 am at the Cibola County Correctional Complex, with:

Dr. Michael R. Rodriguez, PhD
3900 Juan Tabo Blvd., NE

Albuquerque, NM 87111
(505) 275-6405

If the defendant is unable to make the above scheduled appointment, contact the doctor’s
and the Clerk’s Office (505) 348-2000 immediately.

The Court appreciates your cooperation in this matter.

Yours truly,
MITCHELL R. ELFERS

By: /s/
Deputy Clerk

cc: Counsel
